Name: 2010/351/CFSP: Political and Security Committee Decision EUJUST LEX-IRAQ/1/2010 of 22Ã June 2010 extending the mandate of the Head of Mission of the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ
 Type: Decision
 Subject Matter: political framework;  Asia and Oceania;  European construction;  international affairs
 Date Published: 2010-06-26

 26.6.2010 EN Official Journal of the European Union L 160/10 POLITICAL AND SECURITY COMMITTEE DECISION EUJUST LEX-IRAQ/1/2010 of 22 June 2010 extending the mandate of the Head of Mission of the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ (2010/351/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/330/CFSP of 14 June 2010 on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ (1) and in particular Article 9(2) thereof, Whereas: (1) Pursuant to Article 9(2) of Council Decision 2010/330/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ (hereinafter referred to as EUJUST LEX-IRAQ), including in particular the decision to appoint a Head of Mission. (2) On 15 December 2009, upon a proposal by the High Representative of the Union for Foreign Affairs and Security Policy (HR), the PSC adopted Decision 2009/982/CFSP (2) appointing Mr Francisco DÃ AZ ALCANTUD as Head of Mission of EUJUST LEX-IRAQ. (3) On 16 June 2010, the HR proposed to the PSC that it extend the mandate of Mr Francisco DÃ AZ ALCANTUD as Head of Mission of EUJUST LEX-IRAQ until 30 June 2011. HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Francisco DÃ AZ ALCANTUD as Head of Mission of EUJUST LEX-IRAQ is hereby extended from 1 July 2010 until 30 June 2011. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 June 2010. For the Political and Security Committee The Chairman C. FERNÃ NDEZ-ARIAS (1) OJ L 149, 15.6.2010, p. 12. (2) OJ L 338, 19.12.2009, p. 92.